PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/482,433
Filing Date: 31 Jul 2019
Appellant(s): Siemens Industry Software Inc.



__________________
Lawrence Chen
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 10/28/2021 and supplemental appeal brief filed on 04/20/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/01/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

 (2) Response to Argument

During examination, a claim must be given its broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art. In the case for “2.5D shoe model”, examiner construes the claim term as any steps between the initial 2D flatten panels (¶0025 of Wolper) to a three-dimensional digitized footwear in the final result (¶0060 of Wolper). Thus the 2.5D shoe model has a broad term that any steps between the initial 2D contours to the final 3D digital footwear will fall into this model. 
Below is the claim 1 mapping table according to Fig. 1 of Wolper. 
16/482433, claim 1
Wolper (2013/0124156)
2D shoe shell pattern
1200 flatten stage. Two-dimensional panel contours
2.5D shoe model
Block 1400, a new instance of the referenced three-dimensional template pattern. Which is the output of block 1400.
Adding 2.5D layering data
a feature point extraction and curve-fitting algorithm to vector based curves. transform the existing three-dimensional template's panel size and shape to exactly match those of curves extracted from 1402.
3D shoe model
3D digitized garment 1102. The output of 1500
Wrapping 2.5D shoe model into 3D shoe model
1500-3D shaping. takes specific flat surface panels from block 1400 and wraps them around the reference surface obtained from block 1202.





Fig. 1 of Wolper is reproduced here as reference.

    PNG
    media_image2.png
    677
    920
    media_image2.png
    Greyscale


Claim 1 (grouped with claim 4,6-8, 11, 13, 16, 18, 19)
For claim 1, appellant argues that “no shoe design elements are placed onto a 2D shoe model.”. 
Examiner respectfully disagrees. Examiner mapped section 1400 transform stage as adding design elements. The output of 1400 is a 2.5D model. In ¶0046, Wolper discloses “These extracted curves provide accurate dimensional information of the footwear in its flat, relaxed (i.e. not stretched or compressed) state.” In ¶0048, “for each panel, identify the matching extracted curve, match that curve's shape, and match key points on the curve, such as the points needing to be stitched (or zippered or buttoned) together.”.

For claim 1, appellant argues that “Wolper necessarily fails to teach or describe generating a 2.5-dimensional (2.5D) shoe model by “placing shoe design elements provided by a user onto the 2D shoe shell pattern of the shoe”.
Examiner respectfully disagrees. “shoe design elements provided by a user” is given in Wolper since every elements in the system is provided by a user given the system is a computer assisted tool for appeal designers. See ¶0009 of Wolper, “some footwear items are designed using computer-assisted tools for pattern making, some of which enable apparel designers to model and render their patterns for three-dimensional viewing on a computer screen.”

Claim 2 (grouped with claim 3, 9, 10, 14 and 15)

For claim 2, appellant argues that “paragraph [0054] of Wolper describes operations performed on a 3D shoe model, in particular giving a volume to thin 3D curved panels of the input 3D shoe model.”
Examiner respectfully disagrees. As examiner construes the claim term “2.5D shoe model” to any model between the the initial 2D flatten panels (¶0025 of Wolper) to a three-dimensional digitized footwear in the final result (¶0060 of Wolper), the shell volume as described in ¶0054 of Wolper could be a constructing process of 2.5D model.  As described in ¶0054, “the emerging digitized model can be called a “shell” in the sense that it is a thin surface without any thickness.”. Thus, it shows the process is not a finalized 3D footwear model as defined in ¶0060 of Wolper.

Claim 5 (grouped with claim 12, 17)

For claim 5, appellant argues that “paragraph [0054] cannot teach the claimed feature of key lines, sew lines, and shoe parts placed on the 2D shoe shell pattern” since no 2D shoe shell pattern is described in Wolper paragraph [0054].
Examiner respectfully disagrees. As examiner construes the claim term “2.5D shoe model” to any steps between the the initial 2D flatten panels (¶0025 of Wolper) to a three-dimensional digitized footwear in the final result (¶0060 of Wolper). Any item added before the finalize footwear result is part of the 2.5D model. In ¶0048, “for each panel, identify the matching extracted curve, match that curve's shape, and match key points on the curve, such as the points needing to be stitched (or zippered or buttoned) together.”. in ¶0017, “cut-and-stitched goods may optionally include one or more relatively inflexible portions (e.g., molded or otherwise preformed, semi-rigid or rigid parts that generally will not lay flat in a relaxed state devoid of stretch or compression, for example, a footwear item featuring a molded polymer or rigid outsole, or a handbag featuring a rigid handle, etc.)” These two paragraphs can teach “key lines, sew lines, and shoe parts” when in combine of paragraph 0054.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/YU CHEN/Primary Examiner, Art Unit 2613       
                                                                                                                                                                                                 Conferees:

/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613                                                                                                                                                                                                        

/KEE M TUNG/Supervisory Patent Examiner, Art Unit 2611                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.